Case
  Case
     21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:59:27
                                                            17:10:19 Page
                                                                      Page11ofof927




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                                       §
                                                             §   Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                             §   Case No. 19-34054-sgj11
                                                             §
                                 Debtor.
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                                                             §
                                 Plaintiff,                  §   Adversary Proceeding No.
                                                             §
vs.                                                          §   ______________________
                                                             §
NEXPOINT ADVISORS, L.P.                                      §
                                                             §
                                 Defendant.                  §
1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:41984.8 36027/002

                                                                                                 EXHIBIT "1"
Case
  Case
     21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:59:27
                                                            17:10:19 Page
                                                                      Page22ofof927




                     COMPLAINT FOR (I) BREACH OF CONTRACT
            AND (II) TURNOVER OF PROPERTY OF THE DEBTOR’S ESTATE

       Plaintiff, Highland Capital Management, L.P., the above-captioned debtor and debtor-in-

possession (the “Debtor”) in the above-captioned chapter 11 case and the plaintiff in the above-

captioned adversary proceeding (the “Adversary Proceeding”), by its undersigned counsel, as

and for its complaint (the “Complaint”) against defendant NexPoint Advisors, L.P. (“NPA” or

“Defendant”), alleges upon knowledge of its own actions and upon information and belief as to

other matters as follows:

                                PRELIMINARY STATEMENT

       1.       The Debtor brings this action against NPA arising from NPA’s default under a

promissory note executed by NPA in favor of the Debtor in the original principal amount of

$30,746,812.33 and payable in annual installments. NPA has failed to pay amounts when due

under the note, the note is in default, and the amounts due under the note have been accelerated

pursuant to the terms of the note.

       2.      Through this Complaint, the Debtor seeks (a) damages from NPA in an amount

equal to (i) the outstanding principal due under the Note (as defined below), plus (ii) all accrued

and unpaid interest thereon until the date of payment, plus (iii) an amount equal to the Debtor’s

costs of collection (including all court costs and reasonable attorneys’ fees and expenses, as

provided for in the Note) for NPA’s breach of its obligations under the Note, and (b) turnover by

the NPA to the Debtor of the foregoing amounts.

                                 JURISDICTION AND VENUE

       3.      This adversary proceeding arises in and relates to the Debtor’s case pending

before the United States Bankruptcy Court for the Northern District of Texas, Dallas Division

(the “Court”) under chapter 11 of the Bankruptcy Code.


                                                2
Case
  Case
     21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:59:27
                                                            17:10:19 Page
                                                                      Page33ofof927




        4.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334.

        5.      This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b), and,

pursuant to Rule 7008 of the Bankruptcy Rules, the Debtor consents to the entry of a final order

by the Court in the event that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

        6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                                         THE PARTIES

        7.      The Debtor is a limited liability partnership formed under the laws of Delaware

with a business address at 300 Crescent Court, Suite 700, Dallas, Texas 75201.

        8.      Upon information and belief, NPA is a limited partnership with offices located in

Dallas, Texas and organized under the laws of the state of Delaware.

                                     CASE BACKGROUND

        9.      On October 16, 2019, the Debtor filed a voluntary petition for relief under chapter

11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware

(the “Delaware Court”), Case No. 19-12239 (CSS) (the “Highland Bankruptcy Case”).

        10.     On October 29, 2019, the U.S. Trustee in the Delaware Court appointed an

Official Committee of Unsecured Creditors (the “Committee”) with the following members: (a)

Redeemer Committee of Highland Crusader Fund, (b) Meta-e Discovery, (c) UBS Securities

LLC and UBS AG London Branch, and (d) Acis LP and Acis GP.




                                                 3
Case
  Case
     21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:59:27
                                                            17:10:19 Page
                                                                      Page44ofof927




           11.      On December 4, 2019, the Delaware Court entered an order transferring venue of

the Highland Bankruptcy Case to this Court [Docket No. 186]. 2

           12.      The Debtor has continued in the possession of its property and has continued to

operate and manage its business as a debtor-in-possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code. No trustee or examiner has been appointed in this chapter 11 case.

                                           STATEMENT OF FACTS

A.         The NPA Note

           13.      NPA is the maker under a promissory note in favor of the Debtor.

           14.      Specifically, on May 31, 2017, NPA executed a promissory note in favor of the

Debtor, as payee, in the original principal amount of $30,746,812.33 (the “Note”). A true and

correct copy of the Note is attached hereto as Exhibit 1.

           15.      Section 2 of the Note provides: “Payment of Principal and Interest. Principal

and interest under this Note shall be due and payable as follows:

           2.1    Annual Payment Dates. During the term of this Note, Borrower shall
           pay the outstanding principal amount of the Note (and all unpaid accrued interest
           through the date of each such payment) in thirty (30) equal annual payments (the
           “Annual Installment”) until the Note is paid in full. Borrower shall pay the
           Annual Installment on the 31st day of December of each calendar year during the
           term of this Note, commencing on the first such date to occur after the date of
           execution of this note.

           2.2    Final Payment Date. The final payment in the aggregate amount of the
           then outstanding and unpaid Note, together with all accrued and unpaid interest
           thereon, shall become immediately due and payable in full on December 31, 2047
           (the “Maturity Date”).

           16.      Section 3 of the Note provides:

           Prepayment Allowed: Renegotiation Discretionary.            Maker may prepay in
           whole or in part the unpaid principal or accrued interest of this Note. Any
           payments on this Note shall be applied first to unpaid accrued interest hereon, and
           then to unpaid principal hereof.

2
    All docket numbers refer to the main docket for the Debtor’s Case maintained by this Court.

                                                           4
Case
  Case
     21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:59:27
                                                            17:10:19 Page
                                                                      Page55ofof927




       17.    Section 4 of the Note provides:

       Acceleration Upon Default. Failure to pay this Note or any installment
       hereunder as it becomes due shall, at the election of the holder hereof, without
       notice, demand, presentment, notice of intent to accelerate, notice of acceleration,
       or any other notice of any kind which are hereby waived, mature the principal of
       this Note and all interest then accrued, if any, and the same shall at once become
       due and payable and subject to those remedies of the holder hereof. No failure or
       delay on the part of the Payee in exercising any right, power, or privilege
       hereunder shall operate as a waiver hereof.

       18.    Section 6 of the Note provides:

       Attorneys’ Fees. If this Note is not paid at maturity (whether by acceleration or
       otherwise) and is placed in the hands of an attorney for collection, or if it is
       collected through a bankruptcy court or any other court after maturity, the Maker
       shall pay, in addition to all other amounts owing hereunder, all actual expenses of
       collection, all court costs and reasonable attorneys’ fees and expenses incurred by
       the holder hereof.

B.     NPA’s Default under the Note

       19.    NPA failed to make the payment due under the Note on December 31, 2020 in the

amount of $1,406,111.92.

       20.    By letter dated January 7, 2021, the Debtor made demand on NPA for immediate

payment under the Note (the “Demand Letter”). A true and correct copy of the Demand Letter is

attached hereto as Exhibit 2. The Demand Letter provides:

       Because of Maker’s failure to pay, the Note is in default. Pursuant to Section 4 of
       the Note, all principal, interest, and any other amounts due on the Note are
       immediately due and payable. The amount due and payable on the Note as of
       January 8, 2021 is $24,471,804.98; however, interest continues to accrue under
       the Note.

       The Note is in default, and payment is due immediately.

Demand Letter (emphasis in the original).

       21.    On January 14, 2021, in an apparent attempt to cure its default, NPA paid the

Debtor the $1,406,111.92 that was due on December 31, 2020 (the “Partial Payment”).



                                                5
Case
  Case
     21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:59:27
                                                            17:10:19 Page
                                                                      Page66ofof927




       22.     The Note does not contain a cure provision. Therefore, the Partial Payment did

not cure NPA’s default. Accordingly, on January 15, 2021, the Debtor sent NPA a follow-up

letter to its Demand Letter (the “Second Demand Letter”), a true and correct copy of which is

attached hereto as Exhibit 3, stating:

       [T]he Partial Payment will be applied as payment against the amounts due under
       the Note in accordance with Section 3 thereof. The Note remains in default,
       and all amounts due thereunder are due immediately.

       After adjusting for the Partial Payment and the continued accrual of interest, the
       amount due under the Note as of January 15, 2021, is $23,071,195.03 (which
       amount does not include expenses incurred to date in collecting the Note).

Second Demand Letter (emphasis in original).

       23.     Despite the Debtor’s demands, NPA did not pay the amount demanded by the

Debtor on January 7, 2021, or at any time thereafter.

       24.     As of January 15, 2021, the total outstanding principal and accrued but unpaid

interest due under the Note was $23,071,195.03

       25.     Pursuant to Section 4 of the Note, the Note is in default and is currently due and

payable.

                                  FIRST CLAIM FOR RELIEF
                                    (For Breach of Contract)

       26.     The Debtor repeats and re-alleges the allegations in each of the foregoing

paragraphs as though fully set forth herein.

       27.     The Note is a binding and enforceable contract.

       28.     NPA breached the Note by failing to pay all amounts due to the Debtor upon

NPA’s default and acceleration.

       29.     Pursuant to the Note, the Debtor is entitled to damages from NPA in an amount

equal to (i) the aggregate outstanding principal due under each Note, plus (ii) all accrued and


                                                 6
Case
  Case
     21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:59:27
                                                            17:10:19 Page
                                                                      Page77ofof927




unpaid interest thereon until the date of payment, plus (iii) an amount equal to the Debtor’s costs

of collection (including all court costs and reasonable attorneys’ fees and expenses) for NPA’s

breach of its obligations under the Note.

       30.     As a direct and proximate cause of NPA’s breach of the Note, the Debtor has

suffered damages in the amount of at least $23,071,195.03 as of January 15, 2021, plus an

amount equal to all accrued but unpaid interest from that date, plus the Debtor’s cost of

collection.

                             SECOND CLAIM FOR RELIEF
                      (Turnover by NPA Pursuant to 11 U.S.C. § 542(b))

       31.     The Debtor repeats and re-alleges the allegations in each of the foregoing

paragraphs as though fully set forth herein.

       32.     NPA owes the Debtor an amount equal to (i) the aggregate outstanding principal

due under the Note, plus (ii) all accrued and unpaid interest thereon until the date of payment,

plus (iii) an amount equal to the Debtor’s costs of collection (including all court costs and

reasonable attorneys’ fees and expenses) for NPA’s breach of its obligations under the Note.

       33.     The Note is property of the Debtor’s estate that is matured and payable upon

default and acceleration.

       34.     NPA has not paid the amount due under the Note to the Debtor.

       35.     The Debtor has made demand for the turnover of the amount due under the Note.

       36.     As of the date of filing of this Complaint, NPA has not turned over the amount

due under the Note.

       37.     The Debtor is entitled to the amount due under the Note.




                                                7
Case
  Case
     21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:59:27
                                                            17:10:19 Page
                                                                      Page88ofof927




      WHEREFORE, the Debtor prays for judgment as follows:

            (i)     On its First Claim for Relief, damages in an amount to be determined at

            trial, including, among other things, (a) the outstanding principal due under the

            Note, plus (b) all accrued and unpaid interest thereon until the date of payment,

            plus (c) an amount equal to the Debtor’s costs of collection (including all court

            costs and reasonable attorneys’ fees and expenses);

            (ii)    On its Second Claim for Relief, ordering turnover by NPA to the Debtor

            of an amount equal to (a) the outstanding principal due under the Note, plus (b) all

            accrued and unpaid interest thereon until the date of payment, plus (c) an amount

            equal to the Debtor’s costs of collection (including all court costs and reasonable

            attorneys’ fees and expenses); and

            (iii)   Such other and further relief as this Court deems just and proper.




                                              8
Case
  Case
     21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:59:27
                                                            17:10:19 Page
                                                                      Page99ofof927




Dated: January 22, 2021.           PACHULSKI STANG ZIEHL & JONES LLP

                                   Jeffrey N. Pomerantz (CA Bar No.143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 2405397)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   Hayley R. Winograd (NY Bar No. 5612569)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   E-mail:     jpomerantz@pszjlaw.com
                                               ikharasch@pszjlaw.com
                                               jmorris@pszjlaw.com
                                               gdemo@pszjlaw.com
                                               hwinograd@pszjlaw.com

                                   -and-

                                   HAYWARD PLLC

                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110

                                   Counsel for Highland Capital Management, L.P.




                                           9
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-1Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page10
                                                                         1 of
                                                                           of427




                   EXHIBIT 1




EXHIBIT 1
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-1Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page11
                                                                         2 of
                                                                           of427



                                     PROMISSORY NOTE

$30,746,812.33                                                                        May 31, 2017

        THIS PROMISSORY NOTE (this "Note") is in substitution for and supersedes in their
entirety each of those certain promissory notes described in Exhibit A hereto, from NexPoint
Advisors, L.P. , as Maker, and Highland Capital Management, L.P. as Payee (collectively, the
"Prior Notes"), together with the aggregate outstanding principal and accrued and unpaid
interested represented thereby.

FOR VALUE RECEIVED, NEXPOINT ADVISORS, L.P. ("Maker") promises to pay to the
order of HIGHLAND CAPITAL MANAGEMENT, L.P. ("Payee"), in legal and lawful tender of
the United States of America, the principal sum of THIRTY MILLION, SEVEN HUNDRED
FORTY SIX THOUSAND, EIGHT HUNDRED TWELVE AND 33/100 DOLLARS
($30,746,812.33), together with interest, on the te1ms set forth below. All sums hereunder are
payable to Payee at 300 Crescent Court, Suite 700, Dallas, Texas 75201 , or such other address as
Payee may specify to Maker in writing from time to time.

        1.     Interest Rate. The unpaid principal balance of this Note from time to time
outstanding shall bear interest at the rate of six percent (6.00%) per annum from the date hereof
until Maturity Date (hereinafter defined), compounded annually on the anniversary of the date of
this Note. Interest shall be calculated at a daily rate equal to 11365th (1/366 in a leap year) of the
rate per annum, shall be charged and collected on the actual number of days elapsed, and shall be
payable annually.

       2.      Payment of Principal and Interest. Principal and interest under this Note shall be
payable as follows:

           2.1     Annual Payment Dates. During the term of this Note, Borrower shall pay the
    outstanding principal amount of the Note (and all unpaid accrued interest through the date of
    each such payment) in thirty (30) equal annual payments (the "Annual Installment") until
    the Note is paid in full. B01Tower shall pay the Annual Installment on the 31st day of December
    of each calendar year during the term of this Note, commencing on the first such date to occur
    after the date of execution of this Note.

          2.2    Final Payment Date.        The final payment in the aggregate amount of the
    then outstanding and unpaid Note, together with all accrued and unpaid interest thereon, shall
    become immediately due and payable in full on December 31, 204 7 (the "Maturity Date").

        3.      Prepayment Allowed; Renegotiation Discretionary. Maker may prepay in whole
or in pai1 the unpaid principal or accrued interest of this Note. Any payments on this Note shall
be applied first to unpaid accrued interest hereon, and then to unpaid principal hereof.

        4.     Acceleration U pon Default. Failure to pay thi s Note or any installment hereunder
as it becomes due shall, at the election of the holder hereof, without notice, demand, presentment,
notice of intent to accelerate, notice of acceleration, or any other notice of any kind which are
hereby waived, mature the principal of this Note and all interest then accrued, if any, and the same
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-1Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page12
                                                                         3 of
                                                                           of427



shall at once become due and payable and subject to those remed ies of the holder hereof. No
failure or delay on the part of Payee in exercising any right, power or privilege hereunder shall
operate as a waiver thereof.

       5.      Waiver. Maker hereby waives grace, demand, presentment for payment, notice of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice of acceleration and all
other notices of any kind hereunder.

       6.       Attorneys ' Fees. If this Note is not paid at maturity (whether by acceleration or
otherwise) and is placed in the hands of an attorney for collection, or if it is collected through a
bankruptcy court or any other court after maturity, the Maker shall pay, in addition to all other
amounts owing hereunder, all actual expenses of collection, all court costs and reasonable
attorneys' fees and expenses incurred by the holder hereof.

        7.     Limitation on Agreements. All agreements between Maker and Payee, whether
now existing or hereafter arising, are hereby limited so that in no event shall the amount paid, or
agreed to be paid to Payee for the use, forbearance, or detention of money or for the payment or
perfo rmance of any covenant or obligation contained herein or in any other document evidencing,
securing or pertaining to this Note, exceed the maximum interest rate allowed by law. The terms
and provisions of this paragraph shall control and supersede every other provision of all
agreements between Payee and Maker in conflict herewith.

        8.     Governing Law. This Note and the rights and obligations of the parties hereunder
shall be governed by the laws of the United States of America and by the laws of the State of
Texas, and is performable in Dallas County, Texas.

      9.    Prior Notes.       The original of each of the Prior Notes superseded hereby shall be
marked "VOID" by Payee.


                                               MAKER:

                                               NEXPOINT ADVISORS , L.P.
                                               By: NexPoint Advisor GP, LLC, its general partner


                                               By:_ _-t4,~      .-:__..1,L__   --=--   -   -----

                                               Name:
                                               Title:




                                                  2
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-1Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page13
                                                                         4 of
                                                                           of427



                                     EXHIBIT A

                                    PRIOR NOTES

                                                      Principal and Interest
                     Initial Note
       Loan Date                      Interest Rate      Outstanding as
                       Amount
                                                         of May 31, 2017
         8/2 1/14    $4,000,000          6.00%            $4,6 16,739.73
         10/ 1/14    $6,000,000          6.00%            $6 ,959,671 .23
         11/14/14    $2,500,000          6.00%            $2,881,780.82
          I /29/15   $3 , 100,000        6.00%            $3 ,534,679.45
         7/22/15     $12,075 ,000        6.00%            $12,753,941.10
                     $27,675,000                         $30,746,812.33




                                          3
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-2Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page14
                                                                         1 of
                                                                           of427




                   EXHIBIT 2




EXHIBIT 2
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-2Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page15
                                                                         2 of
                                                                           of427

                            HIGHLAND CAPITAL MANAGEMENT, L.P.




January 7, 2021




NexPoint Advisors, L.P.
300 Crescent Court, Suite 700
Dallas, Texas 75201
Attention: James Dondero

        Re: Demand on Promissory Note

Dear Mr. Dondero,

On May 31, 2017, NexPoint Advisors, L.P, entered into that certain promissory note in the
original principal amount of $30,746,812.33 (the “Note”) in favor of Highland Capital
Management, L.P. (“Payee”).

As set forth in Section 2 of the Note, accrued interest and principal on the Note is due and
payable in thirty equal annual payments with each payment due on December 31 of each
calendar year. Maker failed to make the payment due on December 31, 2020.

Because of Maker’s failure to pay, the Note is in default. Pursuant to Section 4 of the Note, all
principal, interest, and any other amounts due on the Note are immediately due and payable. The
amount due and payable on the Note as of January 8, 2021 is $24,471,804.98; however, interest
continues to accrue under the Note.

The Note is in default, and payment is due immediately. Payments on the Note must be made
in immediately available funds. Payee’s wire information is attached hereto as Appendix A.

Nothing contained herein constitutes a waiver of any rights or remedies of Payee under the Note
or otherwise and all such rights and remedies, whether at law, equity, contract, or otherwise, are
expressly reserved. Interest, including default interest if applicable, on the Note will continue to
accrue until the Note is paid in full. Any such interest will remain the obligation of Maker.

Sincerely,

/s/ James P. Seery, Jr.

James P. Seery, Jr.
Highland Capital Management, L.P.
Chief Executive Officer/Chief Restructuring Officer



DOCS_NY:41916.2 36027/002
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-2Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page16
                                                                         3 of
                                                                           of427




cc:     Fred Caruso
        James Romey
        Jeffrey Pomerantz
        Ira Kharasch
        Gregory Demo
        DC Sauter




DOCS_NY:41916.2 36027/002              2
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-2Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page17
                                                                         4 of
                                                                           of427




                                    Appendix A


                  ABA #:          322070381
                  Bank Name:      East West Bank
                  Account Name:   Highland Capital Management, LP
                  Account #:      5500014686
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-3Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page18
                                                                         1 of
                                                                           of827




                   EXHIBIT 3




EXHIBIT 3
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-3Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page19
                                                                         2 of
                                                                           of827

                            HIGHLAND CAPITAL MANAGEMENT, L.P.

January 15, 2021



NexPoint Advisors, L.P.
300 Crescent Court, Suite 700
Dallas, Texas 75201
Attention: James Dondero

        Re: Partial Payment on Promissory Note

Dear Mr. Dondero,

On May 31, 2017, NexPoint Advisors, L.P, (“Maker”), entered into that certain promissory note
in the original principal amount of $30,746,812.33 (the “Note”) in favor of Highland Capital
Management, L.P. (“Payee”). A copy of the Note is attached hereto as Appendix A.

On January 7, 2021, Payee notified you that because of Maker’s failure to make the payment due
on December 31, 2020 (the “Default”), the Note was in default and that all principal, interest,
and any other amounts due on the Note were immediately due and payable. The amount due and
payable on the Note as of January 8, 2021, was $24,471,804.98; however, interest continues to
accrue under the Note.

On January 14, 2021, Payee received a wire from Maker in the amount of $1,406,111.92 (the
“Partial Payment”). To reiterate, the amount due under the Note as of January 8, 2021, was
$24,471,804.98. The Partial Payment will be applied as payment against the amounts due under
the Note pursuant to Section 3 thereof. The Note remains in default, and all amounts due
thereunder are due immediately.

After adjusting for the Partial Payment and the continued accrual of interest, the amount due
under the Note as of January 15, 2021, is $23,071,195.03 (which amount does not include
expenses incurred to date in collecting the Note). Payment of such amount is due immediately.
Payments on the Note must be made in immediately available funds. Payee’s wire information is
attached hereto as Appendix B.

Nothing contained herein constitutes a waiver of any rights or remedies of Payee under the Note
or otherwise and all such rights and remedies, whether at law, equity, contract, or otherwise, are
expressly reserved, including the right to recover Payee’s expenses incurred in collecting the
Note. Interest, including default interest if applicable, on the Note will continue to accrue until
the Note is paid in full. Any such interest will remain the obligation of Maker.

Sincerely,

/s/ James P. Seery, Jr.

James P. Seery, Jr.
Highland Capital Management, L.P.
Chief Executive Officer/Chief Restructuring Officer


DOCS_NY:41991.1 36027/002
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-3Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page20
                                                                         3 of
                                                                           of827




cc:     Fred Caruso
        James Romey
        Jeffrey Pomerantz
        Ira Kharasch
        Gregory Demo
        DC Sauter
        A. Lee Hogewood III




DOCS_NY:41991.1 36027/002              2
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-3Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page21
                                                                         4 of
                                                                           of827




                                Appendix A
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-3Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page22
                                                                         5 of
                                                                           of827



                                     PROMISSORY NOTE

$30,746,812.33                                                                        May 31, 2017

        THIS PROMISSORY NOTE (this "Note") is in substitution for and supersedes in their
entirety each of those certain promissory notes described in Exhibit A hereto, from NexPoint
Advisors, L.P. , as Maker, and Highland Capital Management, L.P. as Payee (collectively, the
"Prior Notes"), together with the aggregate outstanding principal and accrued and unpaid
interested represented thereby.

FOR VALUE RECEIVED, NEXPOINT ADVISORS, L.P. ("Maker") promises to pay to the
order of HIGHLAND CAPITAL MANAGEMENT, L.P. ("Payee"), in legal and lawful tender of
the United States of America, the principal sum of THIRTY MILLION, SEVEN HUNDRED
FORTY SIX THOUSAND, EIGHT HUNDRED TWELVE AND 33/100 DOLLARS
($30,746,812.33), together with interest, on the te1ms set forth below. All sums hereunder are
payable to Payee at 300 Crescent Court, Suite 700, Dallas, Texas 75201 , or such other address as
Payee may specify to Maker in writing from time to time.

        1.     Interest Rate. The unpaid principal balance of this Note from time to time
outstanding shall bear interest at the rate of six percent (6.00%) per annum from the date hereof
until Maturity Date (hereinafter defined), compounded annually on the anniversary of the date of
this Note. Interest shall be calculated at a daily rate equal to 11365th (1/366 in a leap year) of the
rate per annum, shall be charged and collected on the actual number of days elapsed, and shall be
payable annually.

       2.      Payment of Principal and Interest. Principal and interest under this Note shall be
payable as follows:

           2.1     Annual Payment Dates. During the term of this Note, Borrower shall pay the
    outstanding principal amount of the Note (and all unpaid accrued interest through the date of
    each such payment) in thirty (30) equal annual payments (the "Annual Installment") until
    the Note is paid in full. B01Tower shall pay the Annual Installment on the 31st day of December
    of each calendar year during the term of this Note, commencing on the first such date to occur
    after the date of execution of this Note.

          2.2    Final Payment Date.        The final payment in the aggregate amount of the
    then outstanding and unpaid Note, together with all accrued and unpaid interest thereon, shall
    become immediately due and payable in full on December 31, 204 7 (the "Maturity Date").

        3.      Prepayment Allowed; Renegotiation Discretionary. Maker may prepay in whole
or in pai1 the unpaid principal or accrued interest of this Note. Any payments on this Note shall
be applied first to unpaid accrued interest hereon, and then to unpaid principal hereof.

        4.     Acceleration U pon Default. Failure to pay thi s Note or any installment hereunder
as it becomes due shall, at the election of the holder hereof, without notice, demand, presentment,
notice of intent to accelerate, notice of acceleration, or any other notice of any kind which are
hereby waived, mature the principal of this Note and all interest then accrued, if any, and the same
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-3Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page23
                                                                         6 of
                                                                           of827



shall at once become due and payable and subject to those remed ies of the holder hereof. No
failure or delay on the part of Payee in exercising any right, power or privilege hereunder shall
operate as a waiver thereof.

       5.      Waiver. Maker hereby waives grace, demand, presentment for payment, notice of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice of acceleration and all
other notices of any kind hereunder.

       6.       Attorneys ' Fees. If this Note is not paid at maturity (whether by acceleration or
otherwise) and is placed in the hands of an attorney for collection, or if it is collected through a
bankruptcy court or any other court after maturity, the Maker shall pay, in addition to all other
amounts owing hereunder, all actual expenses of collection, all court costs and reasonable
attorneys' fees and expenses incurred by the holder hereof.

        7.     Limitation on Agreements. All agreements between Maker and Payee, whether
now existing or hereafter arising, are hereby limited so that in no event shall the amount paid, or
agreed to be paid to Payee for the use, forbearance, or detention of money or for the payment or
perfo rmance of any covenant or obligation contained herein or in any other document evidencing,
securing or pertaining to this Note, exceed the maximum interest rate allowed by law. The terms
and provisions of this paragraph shall control and supersede every other provision of all
agreements between Payee and Maker in conflict herewith.

        8.     Governing Law. This Note and the rights and obligations of the parties hereunder
shall be governed by the laws of the United States of America and by the laws of the State of
Texas, and is performable in Dallas County, Texas.

      9.    Prior Notes.       The original of each of the Prior Notes superseded hereby shall be
marked "VOID" by Payee.


                                               MAKER:

                                               NEXPOINT ADVISORS , L.P.
                                               By: NexPoint Advisor GP, LLC, its general partner


                                               By:_ _-t4,~      .-:__..1,L__   --=--   -   -----

                                               Name:
                                               Title:




                                                  2
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-3Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page24
                                                                         7 of
                                                                           of827



                                     EXHIBIT A

                                    PRIOR NOTES

                                                      Principal and Interest
                     Initial Note
       Loan Date                      Interest Rate      Outstanding as
                       Amount
                                                         of May 31, 2017
         8/2 1/14    $4,000,000          6.00%            $4,6 16,739.73
         10/ 1/14    $6,000,000          6.00%            $6 ,959,671 .23
         11/14/14    $2,500,000          6.00%            $2,881,780.82
          I /29/15   $3 , 100,000        6.00%            $3 ,534,679.45
         7/22/15     $12,075 ,000        6.00%            $12,753,941.10
                     $27,675,000                         $30,746,812.33




                                          3
Case
 Case21-03005-sgj
       21-03005-sgj
                  Doc
                    Doc
                      21-1
                        1-3Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:10:19
                                                           17:59:27 Page
                                                                    Page25
                                                                         8 of
                                                                           of827




                                    Appendix B


                  ABA #:          322070381
                  Bank Name:      East West Bank
                  Account Name:   Highland Capital Management, LP
                  Account #:      5500014686
      Case
       Case21-03005-sgj
             21-03005-sgj
                        Doc
                          Doc
                            21-1
                              1-4Filed
                                 Filed04/13/21
                                       01/22/21 Entered
                                                Entered04/13/21
                                                        01/22/2117:10:19
                                                                 17:59:27 Page
                                                                          Page26
                                                                               1 of
                                                                                 of227
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
Highland Capital Management, L.P.                                                    NexPoint Advisors, L.P.



ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
Hayward PLLC                                                                     Munsch Hardt Kopf & Harr, P.C.
10501 N. Central Expressway, Suite 106                                           500 N. Akard Street, Suite 3800
Dallas, Texas 75231 Tel.: (972) 755-7100                                         Dallas, Texas 75201 Tel.: (214) 855-7500
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□ Debtor    □ U.S. Trustee/Bankruptcy Admin        □ Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                □ Creditor    □ Other
□ Trustee                                          □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
 Count 1: Breach of contract; Count 2: Turnover pursuant to 11 U.S.C. 542




                                                                    NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□2 11-Recovery of money/property - §542 turnover of property                    □
    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)

□ 12-Recovery of money/property - §547 preference                               □
                                                                                   61-Dischargeability - §523(a)(5), domestic support

□ 13-Recovery of money/property - §548 fraudulent transfer                      □
                                                                                   68-Dischargeability - §523(a)(6), willful and malicious injury

□ 14-Recovery of money/property - other                                         □
                                                                                   63-Dischargeability - §523(a)(8), student loan
                                                                                   64-Dischargeability - §523(a)(15), divorce or separation obligation

                                                                                □
                                                                                      (other than domestic support)

□ 21-Validity, priority or extent of lien or other interest in property
    FRBP 7001(2) – Validity, Priority or Extent of Lien                            65-Dischargeability - other


                                                                                □
                                                                                FRBP 7001(7) – Injunctive Relief

□
    FRBP 7001(3) – Approval of Sale of Property
                                                                                □
                                                                                   71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)          72-Injunctive relief – other


□ 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                □ 81-Subordination of claim or interest
                                                                                FRBP 7001(8) Subordination of Claim or Interest



□ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                □ 91-Declaratory judgment
                                                                                FRBP 7001(9) Declaratory Judgment



□ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                              □
                                                                              FRBP 7001(10) Determination of Removed Action

□ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


□ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny □ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    □1 02-Other (e.g. other actions that would have been brought in state court
                                                                                         if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law                  □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                Demand $ 23,071,195.03 plus interest, fees, and expenses
Other Relief Sought
    Case
     Case21-03005-sgj
           21-03005-sgj
                      Doc
                        Doc
                          21-1
                            1-4Filed
                               Filed04/13/21
                                     01/22/21 Entered
                                              Entered04/13/21
                                                      01/22/2117:10:19
                                                               17:59:27 Page
                                                                        Page27
                                                                             2 of
                                                                               of227
 B1040 (FORM 1040) (12/15)

                   BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                    BANKRUPTCY CASE NO.
Highland Capital Management, L.P.                   19-34054-sgj11
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF JUDGE
 Northern District of Texas                                              Dallas                         Stacey G. C. Jernigan
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)




DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
 January 22, 2021                                                       Zachery Z. Annable




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
